Defendant, an inmate at Adirondack Correctional Facility, pleaded guilty to intentionally stabbing a fellow inmate in the leg with a sharpened steel shank, in violation of Penal Law § 120.05 (7). Though defendant was dealt with as having been previously convicted of a felony, it is undisputed that a predicate felony statement was not filed or provided to him; that he neither acknowledged the legitimacy of any prior felony conviction nor was asked to controvert it; and that no hearing to determine the propriety of any such conviction was conducted. Since the provisions of CPL 400.21 have not been observed, resentencing is required (see, People v King, 114 AD2d 650, 652).
Judgment reversed, on the law, sentence imposed vacated, and matter remitted to the County Court of Essex County for resentencing in accordance with CPL 400.21. Kane, J. P., Main, Yesawieh, Jr., Levine and Harvey, JJ., concur.